78 S.E.2d 769 (1953)
238 N.C. 739
STATE
v.
GRAINGER.
No. 583.
Supreme Court of North Carolina.
December 2, 1953.
*770 Harry McMullan, Atty. Gen., Ralph Moody, Asst. Atty. Gen., and Gerald F. White, Member of Staff, for the State.
Irvin B. Tucker, Jr., Whiteville, for defendant, appellant.
DENNY, Justice.
The sole exception and assignment of error is to the refusal of the court below to sustain her motion for judgment as of nonsuit.
The evidence does not disclose who owned the premises where the liquor was found as it did in State v. Meyers, 190 N.C. 239, 129 S.E. 600. Neither does it show that the defendant had been seen in the area across the road from her home where the liquor was found as was the case in State v. Shinn, 238 N.C. 535, 78 S.E.2d 388. The evidence with respect to the location of the privy or toilet tends to show, however, that the area upon which it was located was in the possession of the occupants of the home. Even so, the facts here are distinguishable from those in State v. Medlin, 230 N.C. 302, 52 S.E.2d 875; State v. Weston, 197 N.C. 25, 147 S.E. 618; State v. Clark, 183 N.C. 733, 110 S.E. 641 and State v. Crouse, 182 N.C. 835, 108 S.E. 911, cited and relied upon by the State.
The State's evidence tends to show that the defendant was married and living with her husband, or at least that a man was living in the home at the time the whiskey was discovered. Did the whiskey belong to the defendant or to this man, whoever he was? Doubtless, the officers had a reason for charging the defendant with the possession of the whiskey but the evidence presented for our review does not disclose it. Therefore, on this record we do not think the evidence goes any further than to raise a suspicion or conjecture with respect to the defendant's guilt. State v. Prince, 182 N.C. 788, 108 S.E. 330. "The guilt of a person charged with the commission of a crime is not to be inferred merely from facts consistent with his guilt. They must be inconsistent with his innocence." State v. Webb, 233 N.C. 382, 64 S.E.2d 268.
The judgment of the court below is
Reversed.